DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 15-20 are directed towards a computer-readable storage medium where these storage mediums include statutory and non-statutory categories such as signals per se. Examiner recommends to amend the claims to recite “non-transitory computer-readable storage medium”, to overcome the current rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jaganathan et al (US 9,965,216).
Janganathan teaches:
1. An apparatus comprising: a data storage system comprising: a plurality of compute nodes interconnected with a plurality of drives (FIG. 2 is a diagram showing a storage device, memory, a plurality of directors, and a communication module according to the system described herein); a plurality of storage objects on which data is logically stored, the storage objects being backed by the drives (Figure 3, 76-78 Data portion); a storage object for which targetless snapshots are created (FIG. 9, a flow diagram 200 illustrates operations performed in connection with performing targetless snapshots for a logical device. Processing begins at a first step 202 where a global sequence number (associated with the logical device for which targetless snapshots are being provided) and the tables 100, 120, 130 that are used with targetless snapshots are initialized); a first direct index lookup table that represents current state of the storage object, the first direct index lookup table comprising entries with track references for tracks of the storage object (FIG. 9 - the sequence number table 130 is initialized so that each entry contains zero (the initial sequence number), and the global sequence number is initialized to zero (the initial sequence number).); a second direct index lookup table that represents a first targetless snapshot of the storage object, the second direct index lookup table comprising entries with track references for tracks of the storage object (FIG. 7, a snapshot table 120 includes a plurality of entries corresponding to particular snapshots. Each of the entries includes a snapshot ID and a sequence number. The snapshot ID may be used to identify a particular snapshot and could be text (e.g., “Mar. 12, 2014, 8:00 am snapshot”) or could be a token that is used by other software (not shown herein) to identify each of the snapshots); and a virtual (Col 9 lines 1-15 - (43) If it is determined at the step 222 that the global sequence number does not equal the sequence number associated with the data portion to which the write is being performed (the global sequence number is greater), then control transfers from the step 222 to a step 226 where an entry in the replication data pointers table 100 is created by placing the new entry in a linked list using the data portion number where the write is being performed on the logical device and using the sequence number for the source data portion (from the sequence number table 130)).
2. The apparatus of claim 1 comprising a system replication data pointer table with entries that map to the drives, and wherein the entries of the virtual replication data pointer table map the entries of the first direct index lookup table and the entries of the second direct index lookup table to the entries of the system replication data pointer table (Col 9 lines 1-15, If it is determined at the step 222 that the global sequence number does not equal the sequence number associated with the data portion to which the write is being performed (the global sequence number is greater), then control transfers from the step 222 to a step 226 where an entry in the replication data pointers table 100 is created by placing the new entry in a linked list using the data portion number where the write is being performed on the logical device and using the sequence number for the source data portion (from the sequence number table 130)).
3. The apparatus of claim 2 wherein each of a plurality of same-sized zones of the entries of the first direct index lookup table and the entries of the second direct index lookup table are represented by a different virtual replication data pointer table (Col 11, lines 10-35, FIG. 14, a flow diagram 330 illustrates in more processing performed in connection with the step 308 of the flow diagram 300, described above. The processing illustrated by the flow diagram 330 may also be provided in connection with a background process for moving data from memory to the logical device, discussed elsewhere herein. Processing begins at a first step 332 where an entry is created in the replication data pointers table 100 or the replication data pointers tree 110 (whichever is used). The entry is similar to other entries in the table 100 or tree 110, discussed elsewhere herein. Following the step 332 is a step 334 where data from the logical device is copied to the data pool 115. Following the step 334 is a step 336 where the pointer in the new table or tree entry (created at the step 332) is set to point to the data copied to the pool at the step 334).
4. The apparatus of claim 3 wherein an update of a track of the storage object is represented by a new entry of a virtual replication data pointer table that represents the track (Col 9, lines 10-50, then control transfers from the step 222 to a step 226 where an entry in the replication data pointers table 100 is created by placing the new entry in a linked list using the data portion number where the write is being performed on the logical device and using the sequence number for the source data portion (from the sequence number table 130).
5. The apparatus of claim 4 wherein the update is further represented by a corresponding entry of the first direct index lookup table that references the new entry (Col 8, lines 35-50, At the step 206, the ID value is provided to the new entry in the snapshot table 120 and the corresponding sequence number is set to one greater than the current global sequence number. The ID value may include a user specified name that is to be associated with the sequence number provided to the entry).
6. The apparatus of claim 5 wherein the update is further represented by a new entry of the system replication data pointer table, wherein the new entry of a virtual replication data pointer table maps to the new entry of the system replication data pointer table (Col 9, lines 20-30 Following the step 228 is a step 232 where the pointer in the table entry created at the step 226, described above, is set to point to the data in the data pool 115 that was copied at the step 228, described above, or to null in the case of a thin logical device with no data in the data portion).
7. The apparatus of claim 1 comprising a plurality of direct index lookup tables that represent a series of targetless snapshots of the storage object, wherein movement of a track of the series of targetless snapshots of the storage object is represented by updating virtual replication data pointer table such that the plurality of direct index lookup tables are not updated (Col 17 lines 35-55  FIG. 17, a flow diagram 410 illustrates processing performed in connection with relinking a logical volume from a first snapshot (first target global sequence number) to a second, different, snapshot (second target global sequence number). Processing begins at a first step 412 where a new table (like the table 362, discussed above) is created. When a logical device is relinked from one targetless snapshot to another, a separate table is maintained for each of the snapshots. Once all appropriate data is provided to the new table (corresponding to the second targetless snapshot), then the old table may be deleted).
	Claims 8-20 are rejected using similar reasoning seen in the rejection of claims 1-7 due to reciting similar limitations but directed towards a method and computer-readable storage medium.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHARPLESS whose telephone number is (571)272-1521. The examiner can normally be reached M-F 7:30 AM- 3:30 PM (ET).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK FEATHERSTONE can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.S./Examiner, Art Unit 2166                                                                                                                                                                                                        

/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166